Case 1:20-cv-11866-LTS Document1 Filed 10/15/20 Page 1 of 9

UNITED STATES DISTRICT COURT

FOR THE

DISTRICT OF MASSACHUSETTS
MARY SILVA

 

USDC.C.A.No. 3S 2

of 2 a

Vv. ae 3 a
33 A “qt
: oO) _ a
COMMONWEALTH: OF: MASSACHUETTS ét al OA mA RT.
DEFENDANTS AB Co Ft
r SA Be QU

20 2 ot

| 22 8 3

VERIFIED COMPLAINT: oA co ©

INTRODUCTION:

Plaintiff Mary Silva files this civil actions for violations
of her Federal constitutional rights in the destruction of her
property stemming from a unreasonable search or her residence by
Defendants that deployed flash bang grenades in her residence
sparking a fire, which destroyed her personal property inside‘: :%
the residence.and displaced her and her child without a home.

Ms. Silva's rights were violated the following day when police

used excessive force to take her into custody the following day
outside her mother's residence.

JURISDICTION: -

Jurisdiction is invoked under 42 USC §1983, and 28 USC §1331, §1343
and pendent jurisdiction of state law claims 28 USC §1367.

PARTIES:
1.

Plaintiff Mary Silva, who is a résident and citizen of
the Commonwealth of Massachusetts.
2.

Defendant Daniel Bennett was the former Secretary of the
Executive Office of Public Safety and Security, a political

subdivision of the Commonwealth of Massachusetts with an office
located at McCormick Building, One Ashburton Place, Suite 2133,
Boston Mass. 02108 (hereafter Bennet) He is being sued in his
official capacity as Security of Public Safety. Bennet is =: --:
responsible for the administration and oversight of both the

New Bedford Police Department and State Trooper agency. Said: -

of prospective mangement, the hiring and training of officers and
state troopers,

s

responsibilities include but limited to pre-employment screening

the prepartion and or implementation of policies

and procedures governing the duties and performance of supervisory

and nonsupervisory personnel and independent contractors, and the

safety and security of citizens and their property.
3.

Defendant Executive Office of Public Safety is a political
subdivision of the Commonwealth of Massachusetts with an office
located at McCormick
Case 1:20-cv-11866-LTS Document 1 Filed 10/15/20 Page 2 of 9
2.

3. located at the McCormick Building, One Ashburton Place, Suite
2133, Boston Ma 02108, whose surbordinates are the New Bedford
Police Department and State Trooper agency.

V

4, Defendant Commonwealth of Massachusetts New Bedford Police
Department is an agency of the Commonwealth of Massachusetts with
an office located at 871 Rockdale Avenue, New Bedford Ma.02740.
The New Bedford Police Department is responsible for safety

and security of Massachusetts citizens and upholding the laws of
the Commonwealth. L
5. Defendant Michael Gomes, former Chief of NewBedford Police
Department,, who is responsible for pre-screening of prospective
management and police officers, the preparation and or implementaon
of policies and procedures governing the duties and performances

of supervisors and non-supervisors personnel, and independent
contractors, the mangement of the New Bedford police department.

He is being sued in his official capacity as former Chief of

New Bedford Police Department.

6. Defendant Paul Fonseca is a New Bedford Police Detective, who

is responsible for the security and safety of all Massachusetts
citizens and upholding Massachusetts State and U.S Federal laws .

He is being sued in his individtal capacity as a Detective involved
in the planning and execution of the search conducted on Plaintiff's
residence.

7. Defendant John Doe 1 is the Sw sT TEQH ~ » Supervisor of
the planning and-execution of the search on Plaintiff's residence,
who is responsible for safety and security of all Massachusetts
citizens and upholding Massachusetts and-Federal laws. He is being
sued in his official and individual capacity as the Supervisor
officer on scene. .

8. Defendant John Doe 2 is ai SWAT TeaM Mer oer
Department, who is resposible for the safety and security of all
Massachusetts Citizens and upholding of all Massachusetts and
Federal laws. He is being sued in his official and individual
capacity for the planning and execution of the search of Plaintiff's
residence.

9. Defendant John Doe 3 is a SWAT TEEN MeAber
Department, who is responsible for the safety and security of all
Massachusetts citizens and enforcement of all Massachusetts and~
Federal laws. He is being sued in his official and individual
capacity as Detective involved in the planning and execution of
the search on Plaintiff's residence.
Case 1:20-cv-11866-LTS Document1 Filed 10/15/20 Page 3 of 9
3.

10. Defendant Brock Merrissette is a Massachusetts State
Trooper, who is responsible for the security and safety of all
Massachusetts citizens. He is being sued in his official and
individual capacity as a State Trooper for the planning and
execution of the search of Plaintiff's residence that led to the
destruction of her property.

11. Defendant John Doe 4 is a Massachusetts State Police
Supervisor, who is responsible for the safety and security of
all Massachusetts citizens. He is being sued in his official

and individual capacity as the Supervisor for the planning

and execution of the search of Plaintiff's residence that led to
the destruction of her property.

12. Defendant John Doe 5 is a New Bedford Police officer, who
is responsible for the for the safety and security of all
Massachusetts citizens. He is being sued in his official and
individual capacity as a New Bedford officer for using excessive
force during a traffick stop in front of Plaintiff's family's.
residence.

13. Defendant John Doe 6 is a New Bedford Police officer who
is responsible for the safety and security of. all Massachusetts
citizens. He is being sued in his individual and official
capacity as a New Bedford police officer for using excessive
force during a traffick stop in front of Plaintiff's family's

house.

14, Defendant John Doe 7 is a New Bedford Police officer,

who is responsible for the safety and security of all Massachusetts
citizens. He is being sued in his individual and official capacity
as an New Bedford Police officer for the use of excessive force
Guringa traffick stop.in front of Plaintiff's family’s house.

15. Defendant John Doe 8 is a New Bedford Police officer in
responsible for the safety and security of all Massachusetts
citizens and upholding all Massachusetts and Federal laws. He is
being sued in his individual and official capacity as the officer
assigned to surveillance Plaintiff after leaving the New Bedford
Police Station and directing the stop of Plaintiff's vehicle
-under false pretenses. - ---.- - ,

16. Defendant John Doe 9 is a New Bedford Police officer, who

is responsible for the safety and security of all Massachusetts
citizens and upholding all Massachusetts and Federal laws. He is
being sued in his individual and official capacity as the assigned
officer to surviellance Plaintiff after leaving the New Bedford
Police station and directing the stop of Plaintiff's vehicle

under false pretenses. ,

 
Case 1:20-cv-11866-LTS Document1 Filed 10/15/20 Page 4 of 9

A.

STATEMENT OF FACTS:

 

17. On or about October 10, 2017, approximately 5:20 p.m.
Plaintiff had arrived home unbeknown that her residence at

190 Belleville Road, Apt 1. New Beford Ma was:under surviellance
by New Bedford Police. Defendants Morrisette and Fonseca
approached Plaintiff in front of her residence and transported
her to New Bedford Police station to question her about her
boyfriend whereabouts on the earlier morning hour of that day.

18. Purportedly, during the surviellance of Plaintiff's residence
, her boyfriend was suspected of having returned to the residence
approximately at 5:30 p.m. None of the officer attempted to take
him into custody before entering the premises of 190 Belleville
Road Apt.1 New Bedford Ma. None of the officers had attempted to
ping his phone location as was done earlier that day on October

10, 2017 to confirm that the man thought to be seen entering the
premises was actually her boyfriend.

19. According to the Affidavits filed to secure the search
warrants on October 10, 2017, Defendants had a parameter set up
around the Plaintiff's residence in the event that her boyfriend
attempted to flee or otherwise evade capture. Hereto attached as
EX.

20. Defendant Morrisette informed Plaintiff that they had

a search warrant for. her premises to secure any evidence relating
to the homicide that her boyfriend was suspected of and would need
her house keys to gain entry. Plaintiff provided her house keys

to comply with the search warrant to Defendant. Plaintiff was

held at New Bedford Police station while the search warrant was
being executed. - ,

21. Defendants Morrisette, Fonseca, John Doe 1-5, along with the
New Bedford SWAT team planned and executed a search of Plaintiff's
residence. Defendants' did not attempt to confirm Plaintiff's
boyfriend presence on the premises during the planning stages to
ensure positive identification that the individual believed to had
“entered earliér actually Was Plaintiff's boyfriend. to determine ~
the need for flash bang grenades.

22. Defendants' Morrisette, Fonseca, John Doe-15, along with the
New Bedford SWAT team had in their possession house keys to
Plaintiff's residence, which provided them the element of --
surprised to announce upon entry into the premises and lessen the

need for flash grenades during the planning and execution of the
search warrant. 4
Case 1:20-cv-11866-LTS Document1 Filed 10/15/20 Page 5 of9

23. On October 10, 2010, approx. 7 p.m. at night, Defendants'
Morisette, Fonseca, John Does-1-5 and New Bedford SWAT team
deployed flash grenades into Plaintiff's residence, setting her
Livingroom on fire as they entered the premises. After the initial
search the fire had interisified and began to spread throughout

the residence that Defendants’ had to evacuate the premises until
the fire Department arrived to extinguished the place.

24, Plaintiff's boyfriend had not been on the premises and the
surviellances placed around the location did not detect anyone
fleeing the premises. Defendants had been mistaken to their belief
that Plaintiff's boyfriend had entered the residence earlier.

25. Defendants' Morrisette, Fonseca, John Does 1-5 had violated
and exceed the terms of the search warrant that limited the search
to be conducted in the day time and not at night. These circumstances
including the poor planning cited in paragraphs 17-23 herein ,
culiminated in an unreasonable and excessive search causing the

spark of the fire and destroyed property. Hereto attached as EX.

26. ‘Consequently, Plaintiff's livingroom furniture consisting
two sofa couches, Entertainment Center ITV, Bluetooth sound bar,
Family photos and son's achievements awards from Young Marines and
Karate was damaged as a result of the fire. As a direct result
from the spread of the fire and response to exstinguish it by the
Fire Department fire, smoke and water damage occurred in the
destruction in Plaintiff's son's room consibting of TV and PS4,
mattress, clothes and sneakers, and Plaintiff's clothes, sneakers
and King size mattress.

27. Defendants Morisette and Fonseca later informed Plaintiff that
a small fire had ignited upon breach into her premises without
informing her of the cause of the fire. Both:Defendants attempted

to conceal the reason for the fire in their affidavits for search
warrants and deliberatively misrepresented the extent of the fire
that occurred at the residence in their reports.

28. Subsequently, Plaintiff was excorted to her car and released
from New Bedford Police station unbeknownest to her that she remained
under police surviellance. Plaintiff stopped by a friend's home and
proceeded to her mother's home when she was suddenly stopped by

the New Bedford Police officers.

29. Five police cruisers stopped Plaintiff with their revolvers
drawn requesting for her to exit the car with her hands up. At
the time of the stop, Plaintiff was on the phone face ‘timing with
her son. Plaintiff exited the car with her hands up with her
phone in hand and complied to the order to walk backwards on her
pulled torn ACL injury in fear of being shot. Plaintiff informed
the officers that she is unarmed and had just left the police
station . ;
Case 1:20-cv-11866-LTS Document1 Filed 10/15/20 Page 6 of 9
7.

%

30. Defendants John Doe 6-9 employed excessive force in the

stop of Plaintiff and offerred her no reasons for the stop.
Plaintiff car was visually searched and she was released. The
Defendant=dohhaNdoe ‘8-9 that maintained surviellance of Plaintiff |
knew that no one entered her vehicle upon her leaving her friend's
home. ¢reating an unlawful stop and search. - ,

31. Plaintiff's son, who witnessed these events while on the
phone sufferred trauma in the belief that his mother was about to
be shot by police in which he receives treament for Post Traumatic
Stress. _ oy

32. As a direct results of Plaintiff's property being destroyed
and subequent stop by excessive force, Plaintiff continues to
experience post traumatic stress.

CAUSE OF ACTION: ©

/ COUNT IT: 42 usc § 1983 VEOLATIONS OF THE FOURTH AND EIGHTH
, ‘AMENDMENT TO THE UNITED STATES CONSTITUTIONS
Plaintiff. incorporates by reference paragraphs 1-32 herein
below: .

33. Defendants Morrisétte, Fonseca, John Doe 1-5 violated Plaintiff
Silva's 4th. and 8th amendment rights to the U.S. Constitution in
failing to take care in the planning and execution of the search
warrant on 190 Belleville. Road Apt 1,where Defendants negligently
deployed flash grenades despite no -one being in the premises,

having the house key to enter, and exceeding the search warrant
limitations not to be served at night.

a

34. As a direct and proximate cause of Defendants failures and
unnecessary deployment of flash grenades on the premises, Plaintiff
‘Silva sufferred damages, including but not limited to, destruction
of personal property, displacement, sufferring, conscious pain

and impairment to earning capacity.

35. As a further results of the Defendants’ wrongful conduct,
Plaintiff sustain emotional distress, loss of consortium, and other
damages.

COUNT II: 42 USC § 1983 VIOLATIONS OF THE FOURTH .AND ELGHTH
AMENDMENT TO THE U.S. CONSTITUTION

Plaintiff incorporates by reference paragraphs 1-35 herein
below: , ,

36. Defendants Morrisette, Fonseca, John Doe 1-5 violated

Plaintiff Silva's Ath and 8th amendment right to the U.S. Constitution
when conducting a unreasonable search and excessive force to search
the premises at 190 Belleville Road. Apt 1 in the deployment of .

flash grenades.
Case 1:20-cv-11866-LTS Document 1 Filed 10/15/20 Page 7 of 9

8.

37. As a direct and proximate cause of Defendants’ wrongful
conduct Plaintiff sufferred damages, including but not limited
to personal property damages, conscious pain, suffering, and
impairment to earning capacity.

38. As a further result of Defendants" wrongful conduct,
Plaintiff sustained emotional distress, loss of consortium and
other damages. 7° feo”

39 As a further result of the Defendants' wrongful conduct,
Plaintiff sustained economic damages to be determined.

COUNT III. TRESSPASS OF CHATTLE AND CONVERSION OF PERSONAL
PROPERTY .

Plaintiff hereby incorporates by reference the allegations in
paragraphs 1-39 herein below:

40. Defendants Morrisette,*Fonseca,. and John Doe 1-5 did
tresspass of chattle and conversion of Plaintiff's property
resulting from the unreasonabte search ;~éxcessive force to
enter the premise and negligent care in>the planning and
execution of the search warrant at 190 Belleville Road, Apt 1.

41. As a direct and proximate cause of the trespass of chattle .

and conversion, Plaintiff Silva sufferred damages including but

not limited to personal property caused by the deployment of .

flash grenades, impairment to earning capacity.and ém6tional distress.

42. As further result of Defendants wrongful conduct, Plaintiff's
personal property in her son's and her room was destroyed by fire,
soot, and water damages to put the fire out and Silva has

sustained economic damages to be determined.

COUNT Iv. 42 USC §'1983 CONSPIRACY VIOLATIONS BY DEFENDANTS

Plaintiff hereby incorporates by reference the allegations
contained in paragraphs 1-42 of this complaint herein below:

43. Defendants Morrisette, Fonseca, and John Doe 1-5 did

conspire to deprive Plaintiff Silva equal protection right of the
law and privileges and immunities to which she is entitled under,
the Constitution, and from unreasonable and excessive force ~~
under the 4th amendment.:Whenvattempting to conceal their wrongful
deprivation by omitting the cause of the fire at 190 Belleville
Road and extent of damages to Plaintiff's property in their reports
to prevent Plaintiff from filing a civil action‘in further -
violation of the 1st amendment to the U.S Constitution.
Case 1:20-cv-11866-LTS Document 1 Filed 10/15/20 Page 8 of 9

9,

44, As a direct and proximate cause of Defendants conspiracy
to deprive Plaintiff of her property by underreporting and
omitting facts concerning the causes resulting in Plaintiff's
loss of property and displacement of home, impairment of
earnings and emotional distress and sustained economic
damages to be determined.

COUNT V. 42 USC §1983 MUNICIPALITY LIABILITY AGAINST DEFENDANTS
AND THE COMMONWEALTH OF MASSACHUSETTS

Plaintiff hereby incorporates by refrence paragraphs 1-44
of this complaint herein below:

45. Michael Gomes, Daniel Bennet, Commonwealth of Massachussatts,
through its routine practice of not setting specific criterias
for when flash grenades are deployed in citizens homes have
allowed for its repeated abuse that led to Plaintiff Silva's
property being destroyed by fire, soot and water damages from
exstinguishing the fire.

46. As a direct and proximate cause of the routine practice,
Plaintiff has sufferred damages including but not limited to
loss of personal property, emotional distress, impairment of
earning capacity.

47, As further result of the Defendants wrongful conduct,
Plaintiff has sustained loss of consortium, and other damages
in their official capacity, pursuant to 42 USC §1983

COUNT VI. 42 USC § 1983 VIOLATIONS OF THE FOURTH AMENDMENT
FIFTH AND FOURTEENTH AMENDMENT TO THE U.S,
CONSTITUTION

 

 

Plaintiff hereby incorporates by reference paragraphs 1-47
of this complaint herein below:

48. Defendants John Doe 6-9 employed excessive force in the unlawful
stop of Plaintiff Silva's vehicle outside of her family's home

in violation of the 4th, 5th and 14th amendment to equal protection
under. the law. When Defendant John Doe 8 & 9 ordered Defendants

to stop Plaintiff's vehicle knowing that no-one was inside her
vehicle from their continued surviellance of her from the police
station to her friends house to the eventual stop.

49. As a direct and proximate cause of Defendant's wrongful
conduct Plaintiff and her minor son sufferred post traiimatic
stress syndrome and emotional distress.
Case 1:20-cv-11866-LTS Document1 Filed 10/15/20 Page 9 of 9
10,

COUNT VII. INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
BY DEFENDANTS

Plaintiff hereby incorporates by reference paragraphs 1-
49 herein below:

50. Defendants John Doe 6-9 did inflict Plaintiff Silva and her
son with intentional infliction of emotional distress in the
unlawful stop of her vehichle under false pretenses and use of
excessive force to secure her without providing any explanation
for the reason for the stop and guns drawn on her.

51. The acts of the Defendants were outrageous and extreme beyond
all bounds of decency and utterly intolerable in a civilized
community.

52. As a direct and. proximate cause of the Defendants' wrongful
conduct, Plaintiff and her minor son sufferred post traumatic stress
syndrome, emotional distress,and humiliation and embarrassment.

PRAYERS OF RELIEF:

 

Wherefor, Plaintiff Silva pray for judgement against the
Defendants, jointly and severally, as follows:

1. An Award of compensatory damages in the amount of $100,000
2. Award of punitive damages and or/exemplary damages;
3. Award of prejudgement interest, reasonable attorney fees,

expenses, and cost pursuant to 42 USC § 1988 and other applicable.
law; and .

4)
t

4, For such other relief as the Court considers just and proper.

DEMAND FOR JURY TRIAL

 

Plaintiff Silva demand a trial by jury on all accounts.

Respectfully Submitted
Pro-se .

Dated: September 28, 2020 Meee Lehi

Ms. Mafy Silva

749 Purchase St.

New Bedford Ma 02740
VERIFICATION OF COMPLAINT ,
I, Mary Silva verify that I did read paragraphs 1-52 and to the
best of my knowledge they are true and accurate under the pains and

penalties of perjury. Signed .
Dated: September 28, 2020 Mesa hLre

 
